FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             April 18, 2019
                        _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
 IBRAHIM SAWANEH,

       Petitioner,

 v.                                                           No. 19-9518
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      Ibrahim Sawaneh has filed a pro se petition for review from a Board of

Immigration Appeals’ decision denying his requests for asylum, withholding of

removal, and relief under the Convention Against Torture. The Board issued its

decision on February 21, 2019. Mr. Sawaneh’s petition for review was due in this

court within 30 days of the Board’s decision. See 8 U.S.C. § 1252(b)(1) (“The

petition for review must be filed not later than 30 days after the date of the final order

of removal.”). Mr. Sawaneh did not file his petition for review until April 11, 2019,

which was 49 days after the Board issued its decision. Mr. Sawaneh’s petition for


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
review is therefore untimely. The filing of a timely petition for review is “mandatory

and jurisdictional; it is not subject to equitable tolling.” Gonzalez-Alarcon v. Macias,

884 F.3d 1266, 1271 (10th Cir. 2018). Accordingly, we dismiss Mr. Sawaneh’s

untimely petition for review for lack of jurisdiction. We deny as moot

Mr. Sawaneh’s motion for a stay of removal pending appeal.


                                            Entered for the Court
                                            Per Curiam




                                           2